Citation Nr: 1131929	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  06-00 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating greater than 30 percent disabling from June 18, 2003, to March 3, 2008, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran had active service from June 1961 to November 1967.

The appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A videoconference Board hearing was held at the RO in May 2008 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.  

In a July 2010 rating decision, the RO assigned a higher initial 70 percent rating effective March 3, 2008, for the Veteran's service-connected PTSD.  In a February 2011 rating decision, the RO assigned a 100 percent rating for PTSD effective March 3, 2008.  Given the RO's rating actions since July 2010, the Board has recharacterized the issue on appeal as stated on the title page of this decision.

In July 2008 and in July 2009, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

Unfortunately, as is explained below in greater detail, this appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.  Because the Veteran is in receipt of a maximum 100 percent disability rating for service-connected PTSD effective March 3, 2008, his appeal for a higher initial rating is limited to the period of time between June 18, 2003, when service connection was granted for PTSD, and March 3, 2008.

On an August 2003 VA examination to address the Veteran's claimed PTSD, the Veteran provided a history of having recurring nightmares and anxiety attacks in 1966 and 1968 that interrupted his sleep, associated with his combat experience from August 1965 through July 1966.  He complained that he had a lot of difficulties concentrating as well as difficulties with coping skills.  The Veteran provided a history since service of working four years as a police officer, when he had a good relationship with co-workers, followed by 29 years working as a supervisor, when his relationship with his supervisor and with co-workers also was good.  The Veteran reported that his family relationships were good, with very good relationships with his six siblings, a good relationship with his spouse of 39 years, and good relationships with his two children.  He denied major changes in daily activities since onset of his mental illness.  He also denied major changes in social functioning since onset of  his mental condition.  

At the August 2003 examination, the Veteran described having nightmares initially after a combat battle involving a firefight and several soldiers dying, but reported that he had been able to put those combat experiences in the back of his head for 27 years, until he attend a reunion with fellow survivors of the battle when they watched "We Were Soldiers," a movie based on combat including that battle he had experienced.  He reported that this reunion 'crushed him,' and he began to have symptoms again.  He reported having depressive symptoms as well as persistent, recurring recollections of the combat events, persistent, recurring distressing dreams and nightmares, intense distress and anxiousness when seeing pictures related to war, and persistent psychological reactivity to symbolic cues with his reactions including a cold sweat and his heart pounding.  Other anxiety, irritability, and reactivity symptoms were noted.  Panic attacks reportedly occurred as often as once per month, with each attack lasting an hour, when he would feel as if he could not breathe.  

At the August 2003 evaluation, the Veteran was oriented with good hygiene and appearance and appropriate behavior with communication and speech within normal limits.  The Veteran's affect showed disturbances of motivation and mood.  He denied delusions, hallucinations, or obsessional rituals.  Thought processes, judgment, and abstract thinking appeared unimpaired or normal, although memory was mildly impaired.  There was no suicidal ideation or homicidal ideation.  The examiner diagnosed the Veteran as having PTSD and assigned a GAF score of 70.  The examiner determined that the Veteran did not have impairments in activities of daily living and that he could establish and maintain effective work and social relationships.  The examiner noted that the Veteran had impairments which included the above-noted symptoms as well as symptoms of irritability or anger outbursts, hypervigilance and exaggerated startle response, and resulting disturbance of social or occupational functioning.  

At an August 2004 VA examination to address his claimed PTSD, the Veteran reported mental symptoms of PTSD for the past 38 years and having trouble sleeping for the past 10 years, including difficulty falling asleep and staying asleep.  He reported that he had been to more Veterans'  reunions since 1993 and, since that time, he had more nightmares and inability to sleep.  He was seeing a VA psychological counselor every Friday which he found helpful.  He reported some sleep improvement with medications.  He complained of an inability to control his emotions, not liking to talk about his war experiences, and having reservations about taking medications.  The Veteran's history of difficulties since his mental illness were noted to include a short temper, anxiousness, being depressed, and not taking proper care.  He also reported having difficulty both with crowds and hearing crying babies.   He reported further that he had worked at Dow Chemical for 30 years and had a good relationship with his supervisor and his co-workers.  He denied missing any time from work.  The examiner diagnosed the Veteran as having PTSD and assigned a GAF score of 65/70.     

In contrast to what he reported in August 2004, the Veteran contended at a May 2007 VA examination that he had retired two years earlier after having worked for 30 years for Dow Chemical.  He also contended that his retirement was based in part on his temper flare-ups which precluded his continued work with his co-workers and supervisors.  At a March 2010 VA examination, the Veteran reported having increasing difficulties at work and significant difficulties with his wife so he decided to take an early retirement in 2005.  

The Board has remanded this claim twice in July 2008 and in July 2009.  The first remand was to obtain a social and industrial survey in part to address contradictions between the Veteran's narrative at his August 2003 and August 2004 VA examinations, and his changed narrative at his May 2007 VA examination concerning his history of functioning both at work and interpersonally with family members.  The Board remanded this claim again in July 2009 because that survey was never obtained.  

The Board acknowledges that the RO/AMC obtained a social and industrial survey in September 2010.  Unfortunately, after reviewing this survey, the Board finds that remand is required again because the prior remand instructions were not complied with by the VA social worker who conducted the social and industrial survey in September 2010.

The VA social worker who conducted the September 2010 social and industrial survey was asked by the Board's remand to review the claims file and relevant past employment records and to ascertain the Veteran's level of social and industrial functioning by evidence external to both the record and interview of the Veteran.  Unfortunately, the Veteran did not respond to VA's request for authorization to obtain past employment records, thereby thwarting efforts to verify the Veteran's recent assertions of difficulties with supervisors and coworkers prior to his retirement and leading to his retirement, including his alleged outbursts, confrontations, absenteeism, and reprimands at work.  Because employer documents to verify the Veteran's assertions were not obtained, the VA social worker could not evaluate the Veteran's recent statements of work conflicts in light of contradictory statements that he made at prior VA examinations in August 2003 and August 2004 when he reported good relationships with his coworkers and supervisors and denied significant absenteeism from work in his 30+ years of employment with Dow Chemical.  The Board observes in this regard that the Veteran's statements concerning his reasons for retirement, his prior functioning at work, and post-retirement functioning appear less than credible due to his contradictions and prompted the social and industrial survey in the first place.  

The September 2010 social and industrial survey produced responses from family members to the effect that, since returning from Vietnam, the Veteran was no longer the happy and engaging person he had been, and that he was substantially withdrawn or emotionally detached.  In an extensive interview documented by the social worker, the Veteran asserted that he had difficulties with his coworkers and supervisors prior to his retirement, including outbursts, confrontations, and reprimands at work which led ultimately to his early retirement.  These accounts by the Veteran and family members are inconsistent with the Veteran's statements at VA examinations in August 2003 and August 2004.  

The VA social worker who conducted the social and industrial survey in September 2010 did not note the Veteran's contradictions in past examinations, as requested in the Board's remand, in part because the social worker did not have access to the claims file until three weeks after the social and industrial survey was completed (according to an October 2010 addendum).   In the October 2010 addendum to the September 2010 survey, the social worker did not address discrepancies in the record (in particular the Veteran's contradictory statements in past examinations) and instead asserted that there were no changes to make in the prior report.  

In summary, because the Veteran did not comply with VA's request for authorization to obtain his employment records, because the claims file was not available to the social worker when the social and industrial survey was completed in September 2010, and because it appears that the social worker who conducted the September 2010 social and industrial survey did not address the apparent contradictions in the evidence of record, the Board finds that, on remand, another social and industrial survey should be conducted by a different social worker than the one who conducted the September 2010 survey.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the RO/AMC to re-certify this appeal to the Board in March 2011 without complying with the prior remand instructions.  Given this error, another remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to provide appropriate authorization and complete contact information for his prior employer(s) at Dow Chemical in order for VA to obtain records of his employment performance, attendance or absenteeism, and reprimands, and a statement from his former supervisors about his employment interactions and circumstances surrounding his retirement.  The Veteran also should be asked to provide any records in his possession concerning his performance at Dow Chemical prior to his retirement, including any letters of reprimand or other relevant evidence.  The Veteran should be informed that these records are necessary to adjudicate his claim and that failure to cooperate with VA's reasonable efforts to obtain relevant records may result in adverse consequences, including the denial of his claim.  See also 38 C.F.R. § 3.159(c)(1).  A copy of any requests sent to the Veteran and/or Dow Chemical for his employment records, and any reply, to include all records received, must be associated with the claims file.  

2.  If, and only if, the Veteran provides the requested authorization, then contact his former employer(s) at Dow Chemical and request that they provide the Veteran's complete personnel records, including any letters of reprimand, records concerning attendance or absenteeism, and other relevant evidence concerning his employment prior to his retirement.  The Veteran's former supervisor(s) also should be asked to provide statements concerning the Veteran's work history at Dow Chemical, including any difficulties he had interacting with his co-workers and/or supervisors and any problems he had with absenteeism prior to his retirement.  A copy of any requests sent to Dow Chemical, and any reply, to include all records received, must be associated with the claims file.  

3.  If, and only if, the Veteran provides the requested authorization to obtain his employment records and the relevant records are obtained, or after the time for a response has expired, then schedule the Veteran for a VA social and industrial survey.  If possible, this social and industrial survey should be conducted by a social worker other than the social worker who conducted the social and industrial survey in September 2010.  The claims file and a copy of this remand must be made available to the social worker for review prior to the social and industrial survey.  Do not schedule the Veteran for another VA examination.

The social worker should review the claims file, including VA examination reports in August 2003, August 2004, May 2007, November 2008, and March 2010, as well as the social and industrial survey conducted in September 2010 and the October 2010 addendum to that survey.  If the Veteran's employment records have been obtained from Dow Chemical, then the social worker also should review these records.  The social worker should note the apparent contradictions in what the Veteran has reported at his VA examinations concerning his occupational and social functioning and, if possible, account for any discrepancies in the Veteran's reported history.  The social worker also should note whether the Veteran's reported work history is supported by a review of his employment records from Dow Chemical, if available.  Based on a review of the claims file and the results of the Veteran's social and industrial survey, the social worker should provide an assessment of current and past levels of the Veteran's occupational and social functioning and, to the extent possible, the degree of current and past social and industrial impairment due to the Veteran's PTSD.  A complete rationale should be provided for any opinions expressed.

4.  Thereafter, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

